 In the Matter of ROBERT SCHOLZE TANNERY, CHATTANOOGA,andNA-TIONAL COUNCIL OF GAS, COKE & CHEMICAL WORKERSCase No. R-4045.-Decided September 28, 1924Jurisdiction: leather manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to, accord petitioner recognition until certified by the Board ; prior cer-tificationheldno bar where substantially entire membership of local of cer-tified union had approved transfer of affiliation to petitioning organization;prior certified representatives placed on ballot; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding supervisory and office clerical workers; stipulation as to.Mr. Charles A. Noone,of Chattanooga, Tenn., for the Company.Mr. C. W. Danenburg,of Greensboro, N. C., andMr. Bethel T.Judd,of Chattanooga, Tenn., for the Council.Mr. William E. MitchandMr: E. K. Collins,of Birmingham, Ala.,for District 50.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by National Council of Gas, Coke & Chem-icalWorkers, herein called the Council, alleging that a ,question affect-ing commerce had arisen concerning the representation of employeesof Robert Scholze Tannery, Chattanooga, Tennessee, herein calledthe Company, the National Labor Relations Board provided, for anappropriate hearing upon due notice before Ralph L. Wiggins, TrialExaminer.Said hearing was held at Chattanooga, Tennessee, onAugust 29, 1942.The Company, the Council, and District 50, UnitedMine Workers of America, herein called District 50, appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.District 50 moved at the hearing to dismiss the Coun-,cil'spetition on the ground that District 50 had recently been certi-fied by the Board as the collective bargaining representative of theCompany's employees.The Trial Examiner reserved ruling. , For44 N. L. R. B., No. 103.562 ROBERT SCHOLZE TANNERY, CHATTANOOGA563the reasons stated in Section III,infra,this motion is hereby denied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRobert Scholze Tannery, a Tennessee corporation, maintains its,office ilnd plant in Chattanooga, Tennessee, where it is engaged inthe business of tanning hides. and in the manufacture and sale ofharness, strap, and specialty leather.The principal raw materialsused by the Company consist of hides, tan bark, and tanning extract.During the year 1941, the Company processed approximately 200,000hides, of which 95 percent was shipped to the plant from points out-side the State of'Tennessee.During the same period, the Companyimported tanning extract from South America of a value in excessof $20,000.The finished products sold by the Company during 1941amounted in value to approximately $1,000,000, of which 65 percentby value was shipped to points outside the State of Tennessee.The Company admits that it is engaged in commerce within themeaning of the' National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDNational Council of Gas, Coke & Chemical Workers is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.District 50, United Mine Workers of America, is a labor organization admitting to membership, employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONRepresentatives of the Council met with the Company on July 14,1942, and were informed that the Company would not bargain withthe Council unless it was certified by the Board.On or about January 18, 1942, a local of District 50 was organizedamong the employees of the Company. District 50 subsequentlyfiled a petition with the Board, entered into a consent election agree-ment with the Company, and was chosen in the consent election bya majority of the Company's employees as their collective bargain-ing representative.On February 19, 1942, the Acting Regional Di-rector certified to the parties that District 501 had won the, election.District 50 now pleads this certification as.a bar to-a present investi-gation and determination of ' representatives. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing the election, District 50 commenced negotiating withthe Company for a collective bargaining contract.On June 30, 1942,while the negotiations were still being carried on, the local estab-lished by District 50, at a regular meeting, passed unanimously bysecret ballot a resolution that the local sever its relationship withDistrict 50 and make immediate application for a charter from theCouncil.Pursuant to the resolution; the local surrendered its Dis-trict 50 charter and applied for and received a charter from theCouncil.The local has continued to hold regular meetings, but theCompany has refused to continue contract negotiations with it.A report of a Field Examiner of the Board, introduced in evidenceat the hearing, indicates not only that the Council represents a sub-stantial 'number of employees in the unit hereinafter found appro-priate but that substantially the entire membership of the local -hasapproved the transfer of affiliation from District 50 to the Council.'Under all the circumstances of this case, we find that the prior cer-tification of District 50 does not constitute a bar to this proceeding.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section,2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the Council and, Dis-trict 50, that all production and maintenance employees of *the Com-pany, excluding supervisory and office clerical workers, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.The Counciland District 50 were in agreement that the pay roll immediatelyproceeding the election should be used to determine eligibility to vote.We-see no'reason to depart from our usual practice, and we shall directthat those eligible to vote shall be the employees in the appropriateiTheField Examiner stated that the Council submitted copies of the resolution passedby the local,beaiing173 signatures,all of which appeared to be genuine and original ; andthat 155 of the signatures were names of persons whose names appeared on the Company'spay roll-of June 30,1942,which listed the names of 216 persons in the unit hereinafterfound appropiiateDistrict50 submitted no evidence of current membership2^CfMatterofUnitedStove CompanyandInteriiationalUnion,United AutomobileWorkersof America, affiliated with the Congress of Industrial Organezattons,30 N. L.R B 305, 307-308iTheCompany tookno position as to the appropriate unit,and the unit as set forthabove is that which was adopted in the February 1942 consent election agreement be-tween District 50 and the Company. ROBERT SCHOLZE TA\NERY, CHATTANOOGA565'unitwho were employed during the pay-roll period immediatelypreceding the date of our Direction of Election, subject to the limi-tations and additions set forth therein.SinceDistrict 50 was previously certified as the collective bar-gaining representative of the employees of the Company, we shallinclude its name on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested 'in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Robert ScholzeTannery, Chattanooga, Tennessee, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company in the unit found appropriatein Section IV, above; who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding any who havesince quit or been discharged for cause, to determine whether theydesire to be represented by National Council of Gas, Coke & ChemicalWorkers, or by District 50, United Mine Workers of America, forthe purposes of collective bargaining, or by neither.MR. WM. M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.